Citation Nr: 1822295	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  16-49 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ruiz, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1963 to May 1968 and January 1980 to August 1985.

This matter is before the Board of Veteran's Appeals (Board) on appeal from an October 2015 administrative decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

By way of background, in July 1997, the Veteran filed an application for compensation, requesting service connection for hypertension, among other issues. In a May 1998 rating decision, the RO denied service connection for hypertension explaining that service medical records from the Veteran's 1963 to 1968 service had not been received and the evidence of record did not show the onset of hypertension in service. This claim was not further appealed. In June 2015, the Veteran filed another application for disability compensation again requesting service connection for his hypertension, among other issues. An October 2015 administrative decision from the RO notified the Veteran that his request to reopen his claim for hypertension was denied. The Veteran filed a notice of disagreement in November 2015 and the RO issued a statement of the case in September 2016 again denying the Veteran's request to reopen his claim for hypertension. The Veteran filed a substantive appeal in October 2016. This appeal was certified to the Board in March 2017. 

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995). However, the addition of relevant service department records following an unappealed decision warrants a de novo review of the previously denied claim. 38 C.F.R. § 3.156(c) (2017). In this case the Veteran's claim for service connection for hypertension was initially denied in part because his 1963 to 1968 service records were unavailable. These records have since been associated with the Veteran's electronic file and are relevant to the issue of service connection for hypertension. As such, the claim for service connection will be reviewed de novo and new and material evidence is not required.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The duty to assist includes obtaining all potentially relevant evidence so that appellate review may proceed without prejudicing the Veteran. 38 U.S.C. § 5103A; 38 C.F.R § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran has alleged that he volunteered as an air evacuation physician on flights from California to Saigon, indicating that he may have had herbicide agent exposure. However, the electronic file does not contain a copy of the Veteran's service personnel records which could corroborate these statements. As such, the claim must be remanded to obtain these records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). A VA medical examination should be provided when (1) there is competent evidence of a disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, (3) an indication that the disability or persistent or recurrent symptoms may be associated with service, and (4) insufficient competent medical evidence on file. McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006). Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C. § 1111.

In this case, treatment records show a current disability of hypertension and the Veteran has provided several lay statements that his hypertension began during his first period of active service in 1967. The Veteran reported that he volunteered as an air evacuation physician on flights from California to Saigon, where he was required to be awake and alert at all times, and therefore was given legal access to several amphetamines. The Veteran further contends that the use of said amphetamines caused his hypertension explaining that he noticed "jitteriness and insomnia" as well as "elevated blood pressure" while taking the amphetamines and subsequently stopped use. Service treatment records from the period of service from July 1963 to May 1968 do not show a diagnosis of hypertension, but the Veteran's blood pressure was elevated at the time of his separation exam. As such, the claim must be remanded so that a VA examination can be provided to determine the etiology of the Veteran's hypertension. McLendon, 20 Vet.App. 79.

Concerning the Veteran's second period of active service from January 1980 to August 1985, his entrance exam does not note a diagnosis of hypertension, therefore the presumption of soundness applies for this period. 38 U.S.C. §§ 1111, 1137; 38 C.F.R. § 3.304(b). However, service treatment records during this time indicate that the Veteran was diagnosed with hypertension in 1975 and that it was successfully being managed with medication. Since the service treatment records from 1980 to 1985 raise the possibility that the Veteran's hypertension preexisted his second period of active service, the Board finds an opinion as to whether the hypertension clearly and unmistakably preexisted the 1980 to 1985 period of service is warranted, and if so, whether such was clearly and unmistakably not aggravated by the 1980 to 1985 period of active service.

Finally, at a prior VA examination in April 2011 for the Veteran's atrial fibrillation, the issue of secondary service connection for his hypertension was raised. The VA examiner indicated that the Veteran's hypertension and hypertensive heart disease post-date his atrial fibrillation and are not at least as likely as not related to his service connected atrial fibrillation, but did not discuss aggravation. As secondary service connection of the Veteran's hypertension has been raised by the record, it must also be addressed on remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's service personnel records.

2. Then, schedule the Veteran for a VA examination to determine the etiology of his hypertension. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. The examiner should answer the following questions:

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused by his service-connected atrial fibrillation?

b) If not, is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was aggravated (permanently worsened beyond its natural progression) by his service-connected atrial fibrillation? If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the hypertension by the atrial fibrillation.

c) Is the Veteran's hypertension at least as likely as not (50 percent probability or greater) related to his active service from July 1963 to May 1968, including the prolonged use of amphetamines and the stress of being a physician on air evacuation flights and/or herbicide agent exposure?

d) If not, concerning the second period of service from January 1980 to August 1985, is it clear and unmistakable that the Veteran had a preexisting disability of hypertension?

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable. 
 
e) If so, is it clear and unmistakable that the preexisting hypertension, WAS NOT, aggravated (i.e. permanently worsened) during the second period of service from January 1980 to August 1985?

f) If a response above is negative to (d) and (e), please opine whether it is at least as likely as not (50 percent probability or greater) that the current hypertension began in or is related to the second period of service from January 1980 to August 1985.  

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

